[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAY 9, 2006
                             No. 05-13889                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 04-14033-CR-DLG

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

OSCAR LYNDEN KNOWLES,
a.k.a. Lindy,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (May 9, 2006)


Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
       Oscar Lynden Knowles appeals his sentence imposed after he pled guilty to

one count of conspiracy to possess with intent to distribute five kilograms or more

of cocaine in violation of 21 U.S.C. § 841(a). Knowles sets forth two grounds for

appeal, claiming (1) the district court plainly erred by failing to address him

personally and inquiring whether he wished to allocute, as required by Federal

Rule of Criminal Procedure 32(i)(4)(A)(ii); and (2) the district court clearly erred

by imposing a two-level firearm enhancement under U.S.S.G. § 2D1.1(b)(1). We

affirm the district court.

                                   I. DISCUSSION

A.   Failure to address Knowles personally

       “A district court's failure to address a defendant personally at sentencing is

reviewed for plain error . . . where the defendant failed to make a timely

objection.” United States v. Gerrow, 232 F.3d 831, 833 (11th Cir. 2000). “If the

district court fails to afford a defendant such an opportunity, but the defendant does

not object, this Court will remand only if ‘manifest injustice’ results from the

omission.” Id. at 834. “Our case law equates manifest injustice with the plain

error standard of review.” United States v. Quintana, 300 F.3d 1227, 1232 (11th

Cir. 2002). To demonstrate manifest injustice, a petitioner must show: (1) there

was error; (2) that was plain; (3) that affected his substantial rights; and (4) that



                                            2
affected the fundamental fairness of the proceedings. Id. In United States v.

Prouty, 303 F.3d 1249, 1253 (11th Cir. 2002), we held the district court committed

reversible plain error when it failed to give the defendant opportunity to allocute

and did not sentence him at the “lowest possible sentence within the applicable

guideline range.”

      Before imposing a sentence, the district court must “address the defendant

personally in order to permit the defendant to speak or present any information to

mitigate the sentence.” Fed. R. Crim. P. 32(i)(4)(A)(ii). “This process permits a

defendant an opportunity to plead personally to the court for leniency in his

sentence by stating mitigating factors and to have that plea considered by the court

in determining the appropriate sentence.” Gerrow, 232 F.3d at 833 (internal

citations omitted). “The district court must clearly inform the defendant of his

allocution rights, leaving no room for doubt that the defendant has been issued a

personal invitation to speak prior to sentencing.” Id. (internal citations omitted).

We held no manifest injustice occurred where, before imposing the sentence, the

district court asked the defendant’s attorney whether his client wished to address

the court and counsel replied, “In light of your announcements, Your Honor, no. It

is not necessary,” and the defendant’s family members spoke on the defendant’s

behalf. Id. at 834. We also held no manifest injustice occurred where the



                                           3
defendant did not object to length of sentence and was sentenced at lowest end of

the mandatory guideline range. United States v. Rodriguez-Velasquez, 132 F.3d

698, 700 (11th Cir. 1998). When the defendant “offers nothing which, if conveyed

personally to the district court, could have resulted in a sentence lower than the

lowest end of the guideline range,” he is unable show he suffered “manifest

injustice.” Gerrow, 232 F.3d at 834.

      The district court committed plain error by failing to address Knowles

personally, but Knowles did not carry his burden to show this error resulted in

manifest injustice. First, even after the Government questioned whether Knowles

had been afforded an opportunity to allocute, and the district court stated it thought

he had, neither Knowles nor his counsel argued the court was mistaken. Second,

right after this discussion between the court and the Government, the court asked

Knowles’ attorney whether there was “anything further,” and Knowles’ counsel

answered: “No, Your Honor.” Third, numerous character witnesses and Knowles’

counsel spoke on Knowles’ behalf and asked the court for leniency. Fourth, the

court imposed a sentence below the advisory Guidelines range based in part on

Knowles’ family statements. Finally, there is nothing in the record indicating had

Knowles addressed the court personally, apologized, and accepted responsibility

for his actions, as he claims he would have, he would have received a shorter



                                           4
sentence. The court had already granted a two-level reduction for acceptance of

responsibility and departed from the advisory Guidelines range because of

Knowles’ family pleas for mercy. Thus, the record reveals Knowles failed to carry

his burden of proof that manifest injustice resulted from the district court’s error.

B. Firearm enhancement

      We review a district court’s finding of fact under U.S.S.G. § 2D1.1(b)(1) for

clear error, and the application of the Guidelines to those facts de novo. United

States v. Hall, 46 F.3d 62, 63 (11th Cir. 1995). Section 2D1.1(b) of the Guidelines,

which sets out specific offense characteristics pertaining to drug offenses, provides

a two-level increase in the base offense level “if a dangerous weapon (including

firearm) was possessed.” The commentary provides “[t]he adjustment should be

applied if the weapon was present, unless it was clearly improbable that the

weapon was connected with the offense.” U.S.S.G. § 2D1.1, comment. (n.3). We

have held “once the Government has shown proximity of the firearm to the site of

the charged offense, the evidentiary burden shifts to the defense to demonstrate

that a connection between the weapon and the offense is ‘clearly improbable.’”

Hall, 46 F.3d at 63. We held the enhancement was justified based on the proximity

of a handgun to several drug-related objects in the same house where conversations

about marijuana importation occurred. Id.



                                           5
      The district court did not clearly err by imposing a two-level firearms

enhancement. The record revealed Knowles conducted drug transactions at his

Coral Springs and Fort Lauderdale residences, where the guns were found. It is

also undisputed that Knowles arranged to make deliveries of cocaine at his Coral

Springs residence and that he stored cocaine there. Thus, the evidence reveals the

presence of firearms in the residences where Knowles conducted his drug

transactions. Knowles failed to present any evidence indicating the firearms were

not connected to the charged offense. Contrary to Knowles’ argument, nothing in

the record demonstrates the drug transaction at his Coral Springs residence took

place in the kitchen, and not in the bedroom, where the firearms were found.

Further, the fact the guns may have been in a different room of the same house is

not enough to show clear error. Thus, Knowles failed to show it was “clearly

improbable” there was a connection between the firearms and drug activities.

Accordingly, the district court did not clearly err by holding Knowles responsible

for the possession of a firearm under U.S.S.G. § 2D1.1(b)(1).

                                II. CONCLUSION

      The district court committed plain error by failing to address Knowles

personally, but Knowles did not carry his burden to show this error resulted in




                                          6
manifest injustice. Additionally, the district court did not clearly err by holding

Knowles responsible for the possession of a firearm under U.S.S.G. § 2D1.1(b)(1).

      AFFIRMED.




                                           7